 

Employment Contract

 

This contract of employment is entered between CHINA UNITED INSURANCE SERVICE,
INC. (hereinafter referred to as ‘Employer’) and Yung Chi Chuang (hereinafter
referred to as ‘Employee’) on Jun 24, 2012 under the terms and conditions of
employment below.

 

Article I Term of Employment

 

1.1Employer shall employ Employee on July 2, 2012 until either Party shall give
proper notice of termination of this employment agreement to the other.

1.2The notice of termination should be in writing and given one month prior to
the effective date.

 

Article II Position Employed and Obligations

 

2.1The Employee shall be employed as a Chief Financial Officer.

2.2The duties to be performed by Employee for Employer are generally described
as follows: overseeing all accounting and financial matters, and establishing
company-wide objectives, policies, procedures, processes, programs, and
practices to assure the company of a continuously sound financial accounting
structure.

2.3The place of work is located at 3F, No. 201, Sec. 3, Nanjing East Rd.,
Songshan District, Taipei City, Taiwan, R.O.C.

 

Article III. Wages

 

3.1The Employee is entitled to fixed wage rate of US $ 2,300 per month.

3.2The Employee is entitled other monetary rewards based on his/her performance
evaluations.

 

Article IV. Leaves, Holidays, and Benefits

 

4.1Holidays: The Employee is entitled to statutory holidays as specified in the
Employment Ordinance and public holidays.

4.2Paid Annual Leave: The Employment is entitled to paid annual leave according
to the provisions of the Employment Ordinance.

4.3Sick Leave: The Employee is entitled to sick leave according to the
provisions of the Employment Ordinance.

4.4Benefits: The Employee is entitled benefits according to the provisions of
the Employment Ordinance.

4.5Others: The Employee is entitled to all other rights, benefits or protection
under the Employment Ordinance, the Minimum Wage Ordinance, the Employees’
Compensation Ordinance and any other relevant Ordinances.

 

The Employer and the Employee hereby declare that they understand thoroughly the
above provisions and agree to sign to abide by such provisions. They shall each
retain a copy of this contract for future reference.

 

Signature of Employee

Name in Full: /s/Yung Chi Chuang

 

Date: July 2, 2012

 

Signature of Employee or Employer’s Representative

Name in Full: /s/ Lo Chung Mei

Position Held:

Date: July 2, 2012

 



 

 